Los hechos están expresados en la opinión.
El Juez Puesidente Sr. Hernández,
emitió la opinión del tribunal.
En los pleitos Nos. 2712, 2772 j 2967, seguidos en la Corte *61ele Distrito de Mayagüez, el primero por Emilio Arán Cuascú contra. Agustín Hernández Mena et 'al., sobre tercería de do-minio de bienes inmuebles, el segundo por Agustín Hernán-dez Ména contra Alejandrina Blanco Bamírez y Emilio Arán Cuascú, sobre nulidad, y el tercero por Alejandrina Blanco Bamírez contra Agustín Hernández Mena y otros, también sobre nulidad, fueron dictadas sentencias por aquella corte declarando con lugar la demanda del caso número 2712 con imposición de las costas al demandado Agustín Hernández Mena, teniendo por desistido a Agustín Hernández Mena de su acción en el caso No. 2772 a su perjuicio y con las costas, e imponiendo en el caso No. 2967 a Agustín Hernández Mena . el pago de su propias costas y el de la mitad de las de la de-mandante, quedando a cargo de ésta la otra mitad.
En cada caso de los expresados fné presentado el corres-pondiente memorándum comprendiendo diferentes partidas de cantidades desembolsadas por concepto de costas, gastos, des-embolsos y honorarios de abogado, y habiendo sido impug-nados por Hernández Mena, fueron aprobados, montando el memorándum del caso No. 2712, $123.70,. el del caso No. 2772, $112.70, y el del caso No. 2967, $120.90, cuyas partidas dan el total de $357.30, de las cuales sólo $23.25 eran por concepto de costas y $334.05 por el de gastos, desembolsos y honora-rios de abogados.
Contra las órdenes de la Corte de Distrito de Mayagüez ' aprobando los memorándums de costas de que se deja hecho mérito, interpuso recurso de apelación Agustín Hernández Mena, y los recursos fueron declarados sin lugar, confirmán-dose por esta Corte Suprema tanto las sentencias dictadas en los tres casos, como las órdenes aprobando los memorán-dums de costas.
Las partidas de $123.70, $112.70 y $120,90, que suman la cantidad de $357.30, fueron cobradas en dinero efectivo a Hernández Mena, mediante procedimiento de ejecución, y en-tregadas a José Benet Colón, cesionario por escritura pública de los créditos que por concepto de costas en cada uno de los *62pleitos expresados adeudaba Agustín Hernández Mena a Ale-jandrina Blanco Bamírez y Emilio Arán Cuascú.
(‘on los hechos que dejamos relacionados por base, y bajo la alegación de derecho de que a Benet Colón sólo debió ser satisfecha la suma de $23.25 que era el montante de las cos-tas en que fue condenado Hernández Mena, y no la cantidad de $334.05, a que ascendían los gastos, desembolsos y hono-rarios de abogado, pretende Hernández Mena sea condenado Benet Colón a restituirle los referidos $334.05 como indebi-damente cobrados, con sus intereses legales desde el día 31 de agosto de 1914 en que los percibió.
A la anterior demanda se opuso el demandado José Benet Colón negando que hubiera cobrado indebidamente la suma reclamada por el demandante y alegando como materia nueva y defensa especial que la reclamación a que se contrae la de-manda y todos los puntos que en ella se relacionan han sido adjudicados en los pleitos Nos. 2712, 2772 y 2967 de la Corte de Distrito de Mayagüez, constituyendo por tanto materia juz-gada. Formuló además contrademanda el demandado y pi-dió que el demandante fuera condenado a pagarle la suma de $69..72 en concepto de intereses de las partidas adeudadas por Hernández Mena y que no pagó en las fechas en que de-bió satisfacerlas.
Celebrado el juicio la corte de Mayagüez dictó sentencia. en 30 de junio de 1916 declarando sin lugar demanda y con-trademanda con las costas a Agustín Hernández Mena, quien interpuso recurso de apelación contra dicha sentencia en cuanto declara sin lugar la demanda y le impone las costas.
Fúndase la sentencia en que los hechos. alegados en la demanda constituyen materia juzgada, y la parte apelante alega que la corte cometió error al estimarlo así, infringiendo el artículo 1219 del Código Civil en relación con otros con-cordantes de la Ley de Evidencia.
El artículo 1219 del Código Civil dice así:
*63“Para que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquel en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.
“Se entiende que hay identidad de personas, siempre que los litigantes del segundo pleito sean causahabientes de los que conten-dieron en el pleito anterior o estén unidos a ellos por vínculos de solidaridad o por los que establece la indivisibilidad de las presta-ciones entre los que tienen derecho a exigirlas u obligación de satis-facerlas. ’ ’
Las órdenes aprobatorias de los memorándums de cos-tas fueron dictadas en los casos Nos. 2712, 2772 y 2967 en que fueron partes Emilio Arán Cuascú,. Alejandrina Blanco Ra-mírez y Agustín Hernández Mena, apareciendo los dos pri-meros como acreedores en los incidentes sobre aprobación de memorándum de costas, y Hernández Mena como deudor; y si bien Alejandrina Blanco Ramírez y'Emilio Arán Cuascú no son partes en el presente pleito, lo es José Benet Colón como cesionario o causaliabiente de los derechos de aquéllos. Para los fines legales, los litigantes son los mismos en los inciden-tes sobre memorándum de costas 3^ en el presente pleito con arreglo al precepto legal transcrito. También existe la má.-perfecta identidad de cosas y causas, puesto que en los inci-dentes sobre memorándum de costas se discutía si eran de bidas o no las diferentes partidas que figuraban en los me-morándums por concepto de costas, gastos, desembolsos y honorarios de abogado originados con motivo de los pleitos Nos. 2712, 2772 y 2967, resolviéndose que tales partidas eran debidas; y en el presente pleito la cuestión versa si no en todo, en parte, sobre lo mismo, o sea, sobre si fueron paga-das debidamente 3r por tanto eran debidas las partidas rela-tivas a gastos, desembolsos y honorarios de abogado. Si se declarara con lugar la demanda que ha dado origen al pre-sente pleito el fundamento de esa declaratoria tendría que ser el pago indebido de las partidas de gastos, desembolsos y honorarios de abogado, cuyo pago fué declarado antes de-*64bido por órdenes ejecutarías, y quedaría por tanto sin efecto lo ya decidido anteriormente con autoridad de cosa juzgada.
Y no importa que al impugnarse los memorándums de cos-tas no descansara la impugnación en que los gastos, desem-bolsos y honorarios de abogado no estaban incluidos en el concepto de costas en que .fue condenado Hernández Mena, pues como ya dijimos en el caso de González v. Méndez et al., 15 D. P. R. 702, reproduciendo doctrina del Tribunal Supremo de España en sentencia de 14 de marzo de 1898, “dentro de los respectivos juicios es donde deben utilizar los litigantes todos sus medios de defensa para evitar las perturbaciones o inseguridad que se producirían si se conceptuasen como acciones independientes las diversas razones a que las par-tes pudieran ocurrir para combatir una sentencia después de causar ejecutoria.”
Eesuelto como lia sido ya ejecutoriamente que Agustín Hernández Mena debía pagar las diversas partidas compren-didas en los memorándums de costas de que se trata, no cabe resolver en el presente caso que no estaba en el deber de pa-gar algunas de esas partidas, sin infringir los mismos textos legales que invoca Hernández Mena en apoyo del recurso.
Existe, pues, la presunción y excepción de cosa juzgada en que se funda la sentencia apelada, y huelga por tanto dis-cutir los motivos alegados por el apelante para sostener que pagó indebidamente la suma cuya devolución reclame.
Alega también Hernández Mena que la corte cometió error al condenarlo al pago de las costas, pues aunque la demanda fué desestimada en tocias sus partes, su acción estaba justi-ficada y además lá contrademanda fue desestimada en todas sus partes.
No vemos que la corte de Mayagüez abusara de su discre-ción al hacer el pronunciamiento relativo a costas, y por tanto no iremos contra su apreciación sobre la temeridad o malicia con que procedió Hernández Mena al ejercitar su acción. Yéase el caso de Vivas v. Hernaiz, Targa & Co. et al., 24 D. P. R. 836.
*65Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison. ■